
	
		III
		110th CONGRESS
		1st Session
		S. RES. 357
		IN THE SENATE OF THE UNITED STATES
		
			October 26, 2007
			Mr. Biden (for himself,
			 Mrs. Lincoln, Mr. Dorgan, Mrs.
			 Feinstein, Mr. Bond,
			 Mrs. Clinton, Mr. Bunning, Mr.
			 Craig, Mr. Isakson,
			 Mr. Inhofe, Ms.
			 Snowe, Ms. Klobuchar,
			 Mr. Baucus, Mr.
			 Allard, Mr. Casey,
			 Ms. Mikulski, Mr. Tester, Mr.
			 Lautenberg, Mr. Rockefeller,
			 Mr. Feingold, Mr. Nelson of Florida, Mr.
			 Hagel, Mr. Vitter,
			 Mr. Whitehouse, Mr. Kerry, Mr.
			 Gregg, Mr. Coleman,
			 Mr. Bingaman, Mr. Dodd, Ms.
			 Landrieu, Mr. Crapo,
			 Mr. Stevens, Mr. Thune, and Mr.
			 Burr) submitted the following resolution; which was considered and
			 agreed to
		
		RESOLUTION
		Designating the week of November 11 through
		  November 17, 2007, as National Veterans Awareness Week to
		  emphasize the need to develop educational programs regarding the contributions
		  of veterans to the country.
	
	
		Whereas tens of millions of Americans have served in the
			 Armed Forces of the United States during the past century;
		Whereas hundreds of thousands of Americans have given
			 their lives while serving in the Armed Forces during the past century;
		Whereas the contributions and sacrifices of the men and
			 women who served in the Armed Forces have been vital in maintaining the
			 freedoms and way of life enjoyed by the people of the United States;
		Whereas the advent of the all-volunteer Armed Forces has
			 resulted in a sharp decline in the number of individuals and families who have
			 had any personal connection with the Armed Forces;
		Whereas this reduction in familiarity with the Armed
			 Forces has resulted in a marked decrease in the awareness by young people of
			 the nature and importance of the accomplishments of those who have served in
			 the Armed Forces, despite the current educational efforts of the Department of
			 Veterans Affairs and the veterans service organizations;
		Whereas the system of civilian control of the Armed Forces
			 makes it essential that the future leaders of the Nation understand the history
			 of military action and the contributions and sacrifices of those who conduct
			 such actions; and
		Whereas in each of the years 2000 through 2006 the Senate
			 has recognized the need to increase the understanding of the contributions of
			 veterans among school-aged children by approving a resolution rcognizing the
			 week containing Veterans Day as National Veterans Awareness
			 Week: Now, therefore, be it
		
	
		That the Senate—
			(1)designates the
			 week of November 11 through November 17, 2007, as National Veterans
			 Awareness Week for the purpose of emphasizing educational efforts
			 directed at elementary and secondary school students concerning the
			 contributions and sacrifices of veterans; and
			(2)encourages the
			 people of the United States to observe National Veterans Awareness Week with
			 appropriate educational activities.
			
